TORBERT, Chief Justice
(concurring specially).
In Louisville and Nashville Railroad Co. v. Garrett, 378 So.2d 668 (Ala.1979), we held that to preserve an error for review as to a charge to the jury, Rule 51, ARCP, requires that the party claiming error must not only enter an objection, but also state the grounds therefor. Here the appellant objected and recited the objectionable portions of the jury charge. While we uphold the principle in Louisville and Nashville, supra, an exception may arise where the error is one of substantive law and is clearly erroneous, as well as prejudicial. Gardner v. Dorsey, 331 So.2d 634 (Ala.1976). This is the case here. It is for these reasons I agree that the trial court is due to be reversed.